102 F.3d 999
INDIAN OASIS-BABOQUIVARI UNIFIED SCHOOL DISTRICT NO. 40 OFPIMA COUNTY, ARIZONA;  Whiteriver Unified School DistrictNo. 20 of Navajo County;  Clifford Pablo, next best friendof Clifford Pablo, Jr.;  Cynthia Parker, Guardian of DavidParker;  Edlina Thompson, next best friend of Nelson Lupe,Plaintiffs-Appellants,v.James Lee KIRK, in his official capacity as Treasurer ofPima County, Arizona;  C. Diane Bishop, in her officialcapacity as Superintendent of Public Instruction for theState of Arizona;  Anita Lohr, in her official capacity asCounty School Superintendent for Pima County, Arizona;  J.R.Despain, in his official capacity as Treasurer of NavajoCounty, Arizona;  William Bennett, in his official capacityas County School Superintendent for Navajo County, Arizona,Defendants-Appellees.
No. 93-16089.
United States Court of Appeals,Ninth Circuit.
Dec. 18, 1996.

Prior report:  91 F.3d 1240.
Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.